UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________

Jayne S. POST,

                 Plaintiff,

v.                                              15-CV-257
                                             DECISION AND ORDER
ANDREW M. SAUL,1
Commissioner of Social Security,

                 Defendant.

_______________________________



                              INTRODUCTION

     Pursuant to 42 U.S.C. § 406(b), Plaintiff’s counsel, Timothy

Hiller   (“Attorney    Hiller”),   has   applied   for   $21,873.75   in

attorney’s fees to be paid from 25% of the past-due Social Security

Disability Insurance (“SSDI”) benefits awarded to Plaintiff by the

Commissioner of Social Security. The Commissioner argues that the

Court should deny Attorney Hiller’s application as untimely, or in

the alternative, if further attorney’s fees are awarded, that the

Court require Attorney Hiller to “return the lesser of the two fees

(EAJA and Section 406(b)), which would most likely be the full

$5,800.00 in EAJA fees.” (Docket No. 25).




     1
      The president nominated Andrew M. Saul to be Commissioner of
Social Security and the Senate confirmed his appointment on June 4,
2019, vote number 133. He is substituted pursuant to Fed. R. Civ.
P. 25(d). The Clerk is directed to amend the caption to comply with
this substitution.
                              PROCEDURAL HISTORY

       Plaintiff    applied     for   disability   insurance   benefits    on

January 23, 2012 and her application was denied on May 24, 2012.

Plaintiff appealed and her claim was again denied by an ALJ on

August 2, 2013. She appealed that decision, and the Appeals Council

affirmed that denial on January 27, 2015. Plaintiff then filed a

lawsuit in this Court on March 26, 2015. (Docket No. 20).

       On January 14, 2016, the Court entered a judgment reversing

and remanding this matter for further administrative proceedings.

Upon   remand,     an   ALJ   granted    Plaintiff’s   application   in   its

entirety, finding her disabled as of September 1, 2010. (Docket

No. 20).    The    Social     Security   Administration   (“SSA”) issued a

Notice of Award that Plaintiff was entitled to $153,615.00 in past

due benefits, but indicating that there might be reductions in that

amount if Plaintiff received workers compensation benefits or owed

Medicare premium payments. The Notice provided no information as to

the amount withheld for payment of an attorney’s fees. (Docket

No. 20). On January 2, 2019, the SSA issued a letter to Attorney

Hiller indicating that $38,403.75 had been withheld to pay any duly

authorized attorney’s fees. (Docket No. 20).

       Attorney Hiller was awarded and paid $5,800.00 in attorney’s

fees under the Equal Access to Justice Act (“EAJA”). Attorney

Hiller filed a motion in support of Plaintiff’s application for

attorney’s fees pursuant to 42 U.S.C. § 406(b) to seek this Court’s


                                         2
approval of he fee for the sum of $21,873.75. Attorney Hiller does

not agree to refund his receipt of the $5,800.00 EAJA fees. (Docket

No. 20).

                        APPLICABLE LEGAL PRINCIPLES

     Section 406(b) provides in relevant part that “[w]henever a

court renders a judgment favorable to a claimant. . . who was

represented    before    the   court   by   an   attorney,   the   court     may

determine and allow as part of its judgment a reasonable fee for

such representation, not in excess of 25 percent of the total of

the past-due benefits to which the claimant is entitled by reason

of such judgment.” 42 U.S.C. § 406(b)(1)(A).

     “Within the 25 percent boundary” set by Section 406(b), “the

attorney for the successful claimant must show that the fee sought

is reasonable for the services rendered.” Gisbrecht v. Barnhart,

535 U.S. 789, 807 (2002) (citation omitted). Section 406(b) also

“calls for court review of [contingent fee] arrangements as an

independent check, to assure that they yield reasonable results in

particular    cases.”    Id.   (footnotes    omitted).   Thus,     it   is   the

district court’s responsibility to determine whether the requested

fees are unreasonable, as required by Social Security Act and

Gisbrecht, supra.

     After ascertaining that a given contingent fee agreement is

within the 25 percent statutory boundary, courts have considered

the following factors in determining whether the resulting fee is


                                       3
reasonable: 1) whether the requested fee is out of line with the

“character of the representation and the results the representation

achieved;”   2)    whether     the   attorney    unreasonably     delayed   the

proceedings in an attempt to increase the accumulation of benefits

and thereby increase his own fee; and 3) whether “the benefits

awarded are large in comparison to the amount of time counsel spent

on the case,” the so-called “windfall” factor. Joslyn v. Barnhart,

389 F. Supp.2d 454, 456 (W.D.N.Y. 2005) (quoting Gisbrecht, 535

U.S. at 808).

                                 DISCUSSION

     A. Reasonableness of the Fee Requested

     As an initial matter, the Court notes that Counsel’s request

of $21,873.75 represents less than 25 percent of the past due

benefit amount of $153,615.00 owed to Plaintiff and therefore does

not exceed the statutory cap. The Court also notes that the amount

withheld   by     the   SSA,   $38,403.75,      represents   25   percent   of

$153,615.00, which amount is nowhere reflected on the SSA’s Notice

of Award. In short, the requested amount of $21,873.75 does not

exceed the statutory cap and is permissible under the fee agreement

between Plaintiff and Counsel, which, consistent with the statutory

cap, allows for up to 25 percent of any past due benefits awarded.

     With regard to the first Gisbrecht factor, the Court finds

that the requested fee is in line with the “character of the

representation and the results the representation achieved.” Here,


                                       4
Counsel’s    effective   briefing       secured   a   remand     for    further

administrative proceedings and, ultimately, a reversal and remand

for calculation and payment of benefits. This factor accordingly

weighs in favor of finding reasonableness.

     Turning to the second factor, Counsel did not engage in

dilatory    litigation   tactics   or    otherwise    cause     delay   in   the

proceedings that might have inflated past due benefits and thus the

potential fee award. The second factor also weighs in favor of

finding reasonableness.

     With regard to whether the fee award constitutes a “windfall,”

the Supreme Court has not provided clear guidance on assessing this

factor but has suggested that conducting what is essentially a

lodestar analysis may be helpful. See Gisbrecht, 535 U.S. at 808

(suggesting that the hours spent by counsel representing the

claimant    and   counsel’s   “normal      hourly     billing     charge     for

noncontingent-fee cases” may aid “the court’s assessment of the

reasonableness of the fee yielded by the fee agreement”). The

Commissioner submits the total fee of $21,873.75 added to the EAJA

fee of $5,800.00, “does not exceed the statutory 25% cap,” but that

“the Court may find that the de facto hourly rate of $856.77 per

hour constitutes a windfall.” (Docket No. 25 at 9). Because the

Court interprets Gisbrecht as requiring return of the EAJA fee, the

hourly rate of $677.21, which takes into account only the section

406(b) fee award, is not unreasonable. “Notwithstanding the usual


                                    5
hourly rate decisions, courts in this Circuit routinely approve fee

awards in the social security context that are above the regular

hourly rates.” Heffernan v. Astrue, 87 F. Supp. 3d 351, 355

(E.D.N.Y. 2015).

      The Court further observes that a contingent fee outside of

the Social Security context typically represents the past and

future value of the case. Here, however, the statute provides that

attorney’s   fees   are   based   solely    on   past   due   benefits.   See

42 U.S.C. § 406(b)(1). The value of this case to Plaintiff is

greater than the amount of past due benefits received. In addition,

the value of health care benefits attendant to Title II benefits is

not included in the computation of the fee under Section 406(b)(1).

Counsel, on the other hand, assumed a substantial risk of loss in

taking this case, given that Plaintiff’s claim had been denied at

multiple levels of agency review before the initiation of this

civil action. The remand rate for this district, as provided by

Attorney Hiller, shows that only 45% of cases are remanded, and

that only 66% of the remanded cases result in awards. In this

regard,   the   Court     considers   the   deference     owed   to   lawful

attorney-client fee agreements, Gisbrecht, 535 U.S. at 793, and the

interest in assuring that attorneys continue to represent clients

such as Plaintiff. Id. at 805.

     Consideration of all of the Gisbrecht factors warrant a

finding that the requested fee is reasonable, and the Commissioner


                                      6
does not disagree. However, Attorney Hiller has stated that he will

not refund the amount of the EAJA fees awarded to Plaintiff before

this Court (i.e., $5,800.00) should the Section 406(b) application

be approved. This is not in compliance with Gisbrecht and therefore

Attorney Hiller must remit to Plaintiff the $5,800.00 EAJA fee

awarded. See Gisbrecht, 535 U.S. at 796 (“Fee awards may be made

under both prescriptions [in the EAJA and Section 406(b)], but the

claimant’s attorney must ‘refun[d] to the claimant the amount of

the smaller fee.’”) (quoting Act of Aug. 5, 1985, Pub. L. 99–80,

§ 3, 99 Stat. 186; second alteration in original).

B.   Timeliness of the Section 406(b) Motion

     The law within the Second Circuit is unsettled regarding the

deadline to file a Section 406(b) motion. The Act does not require

a fee application to be filed within any specific time limit,

“making   the   timeliness   question   somewhat   more   complicated.”

Geertgens v. Colvin, No. 13 CIV. 5133(JCF), 2016 WL 1070845, at *2

(S.D.N.Y. Mar. 15, 2016). The Second Circuit has not squarely

addressed the question of what standard should govern the question

of whether a Section 406(b) application is timely filed. Courts in

this District, up until recently, had consistently applied a

reasonableness standard. See, e.g., Jenis v. Colvin, 12-CV-0600A,

2016 WL 624623, at *1 n. 1 (W.D.N.Y. Oct. 26, 2016) (Section 406(b)

application filed four months after notice of award was filed

within a reasonable time and was timely); see also Buckingham v.


                                  7
Astrue, 07-CV-159-JTC, 2010 WL 4174773, at *1 (W.D.N.Y. Oct. 25,

2010) (granting Section 406(b) application filed 98 days after

notice of award received, without consideration of timeliness); but

see Sinkler v. Berryhill, 305 F. Supp.3d 448, 452 (W.D.N.Y. 2018),

appeal docketed, 18-2044 (2d Cir. July 11, 2018). However, newly

enacted Western District of New York Local Rule 5.5(g)(1) rejects

the 14-day standard and sets a window of 65 days for filing Section

406(b) applications.

     Attorney Hiller represents that his fee petition is timely

because, although the Notice of Award is dated March 21, 2018, it

did not state the amount withheld for attorney’s fees. He then

argues the letter sent to him finally stating the amount withheld

for attorney’s fees is dated January 2, 2019. Therefore, Attorney

Hiller argues, his fee petition is timely under the 65-day window

of New York Local Rule 5.5(g)(1). The Court accepts Attorney

Hiller’s    representation   that   the   SSA   Notice   of   Award   dated

March 21, 2018, did not state the amount withheld for attorney’s

fees. In such case, his Section 406(b) Motion, filed March 7, 2019,

is timely under new Local Rule 5.5, which may be applied, insofar

as just and practicable, to all actions pending as of January 1,

2019.

                              CONCLUSION

     For the reasons set forth above, the Court grants the Section

406(b)(1)   Motion (Docket    No.   20)   in its   entirety    and    awards


                                    8
Plaintiff attorney’s fees in the amount of $21,873.75. The Court

directs the Commissioner to release the funds withheld from the

benefits awards. Upon receipt of the Section 406(b) fee, Attorney

Hiller is directed to remit payment of $5,800.00, representing the

EAJA fees received in Plaintiff’s case before this Court, to

Plaintiff.

     ALL OF THE ABOVE IS SO ORDERED.

                              S/Michael A. Telesca
                         ____________________________________
                              HONORABLE MICHAEL A. TELESCA
                              UNITED STATES DISTRICT JUDGE

DATED:    July 3, 2019
          Rochester, New York




                                9
